                 Case 2:20-cr-00008-TLN Document 61 Filed 08/25/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00008-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ROLAND HEATHINGTON,                                 DATE: August 26, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on August 26, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until October

22 21, 2021, at 9:30 a.m., and to exclude time between August 26, 2021, and October 21, 2021, under 18

23 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes the discovery associated with this case includes approximately 60 pages of police

27          reports, as well as the defendant’s criminal history sheet, body camera videos, and photographs.

28          All of this discovery has been either produced directly to counsel and/or made available for


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00008-TLN Document 61 Filed 08/25/21 Page 2 of 3


 1          inspection and copying.

 2                  b)     Counsel for defendant desires additional time to review this discovery, investigate

 3          possible defenses or suppression issues, consult with his client, and negotiate a plea with the

 4          government. Since the last status conference, prior counsel for Heathington has been replaced

 5          and his current attorney, Christina Sinha, has taken over representation. Counsel needs

 6          additional time to review the discovery and discuss the discovery and the plea offer with her

 7          client. In addition, counsel for Heathington is currently preparing for a trial in October that will

 8          take much of her time in the next few months.

 9                  c)     Counsel for defendant believes that failure to grant the above-requested

10          continuance would deny him/her the reasonable time necessary for effective preparation, taking

11          into account the exercise of due diligence.

12                  d)     The government does not object to the continuance.

13                  e)     Based on the above-stated findings, the ends of justice served by continuing the

14          case as requested outweigh the interest of the public and the defendant in a trial within the

15          original date prescribed by the Speedy Trial Act.

16                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17          et seq., within which trial must commence, the time period of August 26, 2021 to October 21,

18          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20          of the Court’s finding that the ends of justice served by taking such action outweigh the best

21          interest of the public and the defendant in a speedy trial.

22          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

23 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

24 must commence.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00008-TLN Document 61 Filed 08/25/21 Page 3 of 3


 1        IT IS SO STIPULATED.

 2
     Dated: August 24, 2021                         PHILLIP A. TALBERT
 3                                                  Acting United States Attorney
 4
                                                    /s/ ROSS PEARSON
 5                                                  ROSS PEARSON
                                                    Assistant United States Attorney
 6

 7
     Dated: August 24, 2021                         /s/ CHRISTINA SINHA
 8                                                  CHRISTINA SINHA
 9                                                  Counsel for Defendant
                                                    ROLAND HEATHINGTON
10                                                  (Authorized by email on August
                                                    24, 2021)
11
                                        FINDINGS AND ORDER
12
          IT IS SO FOUND AND ORDERED this 24th day of August, 2021.
13

14

15

16
                                                      Troy L. Nunley
17                                                    United States District Judge
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
